CLAIMS 1-19 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s Preliminary Amendment filed June 12, 2020 and Information Disclosure Statement fled January 11, 2021 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  Also, as reflected by the attached, completed form PTO/SB/08, the cited references have been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
(A)    Claims 1-7, 9-12, and 17-18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Desai et al. (US2010/0166869 A1, cited by Applicant). Desai et al. teaches a method of treating pulmonary hypertension in an individual by parenterally administering to the individual (e.g., a human) an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereat and a carrier protein (e.g. albumin such as human serum albumin), wherein the pulmonary hypertension is idiopathic pulmonary arterial hypertension [0077 and claim 85]. In same variations, the pulmonary hypertension is associated with pulmonary fibrosis [0077, 0058 and 0012]. The invention also provides a method of treating pulmonary hypertension in an individual by intravenous, intraarterial, intramuscular, subcutaneous, inhalation, intraperitoneal, nasally, or intra-tracheal administering to the individual (e.g., a human} an effective amount of a composition comprising nanoparticles that comprise rapamycin or a derivative thereof and a carrier protein (e.g., albumin such as human serum albumin, [0077]), The route of administration is intravenous, intraarterial, intramuscular, or subcutaneous [0077 and claims 6-10). The dose is about 5 mg to about 200 mg, such as about 30 mg to about 300 mg or about 50 mg to about 200 mg, of the rapamycin or derivative thereof is administered [0077 and claims 6 and 61]. 
Pulmonary hypertension (PH) is a syndrome characterized by increased pulmonary artery pressure [0003], The walls of the smallest blood vessels thicken and are no longer able to transfer oxygen and carbon dioxide normally between the blood and the lungs [0003]. in time, pulmonary hypertension leads to thickening of the pulmonary arteries and narrowing of the passageways through which blood flows [0003]. Proliferation of smooth muscle and endothelial cells which normally exist in a quiescent state leads to remodeling of the vessels with obliteration of the lumen of the pulmonary vasculature [0003]. This causes a progressive rise in pulmonary pressures as blood is pumped through decreased lumen area [0003]. The most common symptom of pulmonary hypertension initially is shortness of breath upon exertion [0003]. Some people feel light-headed and fatigued upon exertion, and an angina-like chest pain is common [0005].  Intrapulmonary delivery of Nab-Pacitaxel the target volume of the intratracheal dose formulation to be administered to the animals was calculated based on a dose volume of 1.5 mL per kg body weight [0209]. Other methods of administration for the treatment of pulmonary hypertension includes given intravenously through a catheter [0006]. 
The differences between the above and the claimed subject matter lies in that Desal et al. does not explicitly teach a method of inhibiting vascular fibrosis or promoting positive remolding in a blood vessel [claims 1 and 18], wherein the adventitial fibrosis [claim 2], wherein the nanoparticle composition into the blood surrounding the blood vessel wall [claim 1, 7, and 78], dose of about 0.001 mg of about 100 mg or 0.05 mg to about 5 mg [claims 9-10], infection volume is about 0.01 mls about 50 mls [claims 11-12] and wherein the individual has any one of angina [claim 17].
However, a person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to have developed a method of inhibiting vascular fibrosis and promoting positive remodeling in a blood vessel comprising injecting an effective amount of composition nanoparticles comprising rapamycin and an albumin because Desai et al taught a method of treating pulmonary hypertension associated with pulmonary fibrosis by administering an effective amount of composition comprising rapamycin and albumin. Motivation to treat vascular fibrosis and promoting positive remolding in a vessel would have resulted from the fact that Desai et al discloses the characteristics associated with pulmonary hypertension include thickening of the pulmonary arteries and narrowing of the passageways through which blood flows. Thus, Desai et al taught the active step of administering a nanoparticle composition comprising of rapamycin and albumin to a patient population having pulmonary hypertension associated with fibrosis. Thus, it would have been expected that the vascular fibrosis and positive remolding would have occur. in regards to the limitation wherein the vascular fibrosis is adventitial fibrosis as recited claim 2. 
Desai et al. taught a method of treating pulmonary hypertension associated with pulmonary fibrosis by administering an effective amount of composition comprising rapamycin and albumin. Motivation to treat vascular fibrosis and promoting positive remolding in a vessel would have resulted from the fact that Desal el al. discloses the characteristics associated with pulmonary hypertension include thickening of the pulmonary arteries and narrowing of the passageways through which blood flows. Desai et al. discloses that pulmonary hypertension is syndrome characterized by increased pulmonary artery pressure. The subjects of Desai et al includes all patients that suffer from pulmonary hypertension and at all stages of the disease. Thus, one would have understood that adventitial fibrosis would have present in the subjects of Desai et al since Desai et al teachings are directed fa treating pulmonary hypertension associated with fibrosis. 
In regards to the limitation wherein the nanoparticle composition is injecting into the space surrounding the blood vessel wall as recited in claims 1, 7 and 18. Desai et al. the composition can be administered subcutaneous. The skilled artisan would have understoood that administration subcutaneously can be near or around a blood vessel wail. Thus, the skilled artisan would have understood that the modes of administration of Desai et al includes administration near a blood vessel wall and can be adjusted to administer the composition near a blood vessel wall. Further, the skilled artisan would have understood that administration modes can be adjusted and are well within the purview of the ordinary skill artisan depending on the type condition, health status and needs of the patient. In regards to the limitation wherein the dose of about 0.001 mg to about 100 mg or 0.05 mg to about 5 mg as recited in claims 9-10. Desai et al. taught administer a nanoparticles composition in an effective amount of about 5 mg to about 500 mg, such as about 30 mg to about 300 mg or about 50 mg to about 200 mg. Motivation to administer the instantly claimed amounts would have resulted from Desai et al. since it taught that the about 5 mg to 500 mg is adequate for the treatment of pulmonary hypertension associated with fibrosis and it is safe for patients. (In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).)
In regards to the limitation wherein the injection volume is about 0.01 ml to about 50 ml as recited in claims 11-12. Desai et al. taught an example of administering a volume of 1.5 ml of the nanoparticle composition intrapulmonary. Motivation to administer the instantly claimed volume would have resulted from Desai et al. since it taught a volume of 1.5 ml is adequate for the treatment of pulmonary hypertension associated with fibrosis and it is safe for patients. (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP 2144.05 (I).)  
In regards to the limitation wherein the individual has any one of angina as recited in claim 17. Desai et al taught a method of treating pulmonary hypertension associated with pulmonary fibrosis by administering an effective amount of a nanoparticle composition comprising rapamycin and albumin. The most common symptom of pulmonary hypertension initially is shortness of breath upon exertion. Some people feel light-headed and fatigued upon exertion, and an angina-like chest pain is common. Thus, Desai et al taught the active step of administering a nanoparticle composition comprising of rapamycin and albumin in a patient population having pulmonary hypertension associated with fibrosis. The subjects of Desai et al includes all patients who suffer from pulmonary hypertension al all stages of the disease and including having the most common symptom such as angina. Thus, one would have understood that angina is a common early symptom of patients with pulmonary hypertension associated with fibrosis would have been present in the subjects of Desai since Desai teachings are directed to treating pulmonary hypertension associated with fibrosis and the symptoms of the disease. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention ta modify the teachings of Desai and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention. 
(B)    Claims 8, 13, 14-15 and 19 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Desai et al. (US2010/0166869 A1) as applied to claims 1 and 7 above, and further in view of Ikeno et al. (Catheterization and Cardiovascular Interventions (2004), vol. 63, pp-222-230, cited by Applicant). 
Desai et al. is relied for the reasons set forth above which reasons are here incorporated by reference. Desai et al. does not explicitly teach wherein the nanoparticle composition is injected into the adventitial tissue of the blood vessel [claim 8], the composition is injected through a catheter with a needle [claim 13], composition is injected distal or proximal to the disease site [claim 14], and composition is injected at least about 2 cm away from the disease site [claim 15]. Ikeno et al. teaches a novel intracoronary microsyringe system for regulated drug injection into the adventitial space [entire document]. Coronary adventitial layer has been shown as a potential compartment for regional vascular drug delivery [p.222, col. 1, para 1]. The adventitial layer of coronary arteries is surrounded by loose connective tissue that extends along the axes of the arteries and their branches [p.222, col. 1, para 1]. Extravascular injection into this compartment provides an efficient depot for drug delivery and results in planar and transmural vascular delivery [p.222, col. 1, para 1]. Recently, we evaluated the EndoBionics MicroSyringe, a newly designed catheter containing a single microneedle mounted within a noncompliant balloon [p.222, col. 2, para 1]. Upon inflation, the balloon exposes the needle and directs it along a perpendicular trajectory into the vessel wall [p.222, col. 2, para 1]. Needle length is preset to penetrate the external elastic lamina [p.222, col. 2, para 1]. The MicroSyringe is compatible with routine percutaneous procedures [p.222, col. 2, para 1]. The catheter tracked well to delivery sites in the distal portion of the porcine coronary anatomy and deployed successfully without angiographic evidence of perforation or dissection (no hemodynamically significant vascular damage) [p.227, col. 1, para. 3]. Drug delivery through MicroSyringe resulted in circumferential, longitudinal, and transmural distribution within arteries [p.228, col. 1, para.2]. Adventitial delivery resulted in distribution along length of artery [p.228, col. 2, para. 2]. In an animal with in-stent stenosis, injections flanking the proximal and distal edges of the lesion resulted in uniform distribution of tacrolimus both inside and outside the stent 24 hr post injection (data not shown) [p.229, col. 2-1, para 2-1]. In contrast, as demonstrated in this study, single needle delivery resulted in less than a log difference in tissue levels of drug between injection sites and along the axis of the coronary artery. Achieving this level of dose reproducibility without compromising safety suggests that intra-vascular adventitial delivery could improve pharmaceutical therapies [p.229, col. 1-2, para 4-1]. MicroSyringe drug delivery also resulted in detectable drug levels in non-injected coronaries and cardiac tissues (data not shown). This presumably reflects drug transport by (extra)adventitial pathways, although it is possible that low levels of drug in pericardial fluid may result in distal cardiac tissue distribution [p. 229, col.2, para 1].Nonetheless, intravascular adventitial delivery represents a convenient and potentially therapeutic modality for cardiac drug delivery [p. 229, col.2, para 1].   
Insofar as rapamycin is a macrolide compound, its containment in the needle of the MicroSyringe delivery system as described above, in nanoparticulate form and with an albumin would have been prima facie obvious to one of ordinary skill in the art as required by present claim 19.
A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to inject a composition into the adventitial tissue of a blood vessel because Ikeno et al. taught intravascular adventitial delivery represents a convenient and potentially therapeutic modality for cardiac drug. Motivation to administer the pharmaceutical composition of Desai et al. into the adventitial space would have resulted from Ikeno et al. since the patients of Desai et al. are in need of treatment for idiopathic pulmonary arterial hypertension and injection in the adventitial space is a suitable therapeutic modality for cardiac drug. 
Further, motivation would have resulted from Ikeno et al. who demonstrates that administration in the adventitial space provides for a convenient therapeutic mode and providing a circumferential, longitudinal, and transmural drug distribution within arteries. In regards to the limitation wherein he composition is injected through a catheter with a needle as recited in claim 13. Desai et al. taught methods of administration for the treatment of pulmonary hypertension includes given intravenously through a catheter, Ikeno et al. taught evaluated the EndoBionics MicroSyringe, a newly designed catheter containing a single microneedle mounted within a noncompliant balloon for injection into the adventitial space of an artery. Motivation use a catheter to for the treatment of pulmonary hypertension would have resulted from Desai et a/. and Ikeno et al. since they taught that a catheter system is a suitable device to administer pharmaceutical compositions into the adventitial space of an artery. In regards to the limitation composition is injected distal or proximal to the disease site, and composition is injected at least about 2 cm away from the disease site as recited in claims 14-15. Desai et al. taught administration of nanoparticle composition comprising rapamycin and albumin in several modes includes intra-arterial, intrapulmonary, intravenously and subcutaneously. Ikeno et al. taught administration of pharmaceutical compositions in adventitial space of artery. Further, Ikeno et al. taught achieving this level of dose reproducibility without compromising safety suggests that intra-vascular adventitial delivery could improve pharmaceutical therapies. Motivation to administer the nanoparticles of Desai et al. distal or at least 2 cm away of the disease site for the treatment of vascular fibrosis would have resulted from Desai et al. since it administers nanoparticle composition via intravenous, pulmonary and intra-arterial. The skilled artisan would have understood that administration of pharmaceutical composition via intravenous, pulmonary and intra-arterial can be at least 2 cm away from the disease site since the art in pulmonary hypertension and vascular fibrosis permits to evaluate location of affected tissue. As such one of ordinary skill in the art would have been motivated to inject/administer a pharmaceutical composition near the affected area to improve the therapeutic efficacy. 
Regarding administration to distal to the disease site Ikeno et al. taught injecting of pharmaceutical agent proximal and distal edges of the lesion resulted in uniform distribution of tacrolimus both inside and outside the stent 24 hr post injection. Thus, one of ordinary skill in the art would have found motivation to inject at distal to the disease site since it is well known in the art that such administration is commonly use and provides good distribution of the pharmaceutical composition over time. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Desai et a/. in view of Ikeno et al. and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)({1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
(A)  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,258,565, (cited by Applicant). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10, 258,565 are drawn to a method of inhibiting negative remodeling in a blood vessel in an individual in need thereof, comprising injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising rapamycin and an albumin. A method of delivering a composition comprising nanoparticles comprising albumin and rapamycin to a blood vessel in an individual, wherein the method comprises injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising rapamycin and an albumin [claim 2]. The method of claim 2, wherein the blood vessel is an artery [claim 2]. The method of claim 2, wherein the nanoparticle composition is injected into the blood vessel wall [claim 5]. The method of claim 2, wherein the nanoparticle composition is injected into the tissue surrounding the blood vessel wall [claim 6]. The method of claim 2, wherein the nanoparticle composition is injected at a dose of about 0.001 mg to about 100 mg [claim 7]. The method of claim 2, wherein the injection volume of the nanoparticle composition is about 0.01 ml to about 50 ml [claim 8]. The method of claim 2, wherein the nanoparticle composition is injected though a catheter with a needle [claim 9]. The method of claim 2, wherein the nanoparticle composition is injected at least once a year [claim 10]. The method of claim 2, wherein the nanoparticle composition is injected distal or proximal to the disease site [claim 11]. The method of claim 2, wherein the nanoparticle composition is injected at least about 2 cm away from the disease site [claim 12]. The method of claim 2, wherein the nanoparticle composition is injected at or adjacent to the disease site [claim 13].The method of claim 2, wherein the individual has any one of: angina, myocardial infarction, congestive heart failure, cardiac arrhythmia, peripheral artery disease, claudication, or chronic limb ischemia [claim 14]. The method of claim 16, wherein the artery is a coronary artery or a peripheral artery [claim 17]. The method of claim 19, wherein the nanoparticle composition is injected into the adventitial tissue of the blood vessel [claim 20]. The specification teaches that the methods can be useful, for example, for inhaling negative remodeling in the blood vessel and/or inhibiting vascular fibrosis in the blood vessel, and are thus useful for treating various diseases associated with negative remodeling and/or vascular fibrosis col. 4, in 30-41]. The method is effective in promoting positive remodeling of the blood vessel [col 4, para 33-38]. Vascular fibrosis as used herein refers to the extensive fibrous (connective) tissue formation in the blood vessel, and includes, for example, medial fibrosis or adventitial fibrosis [col. 13, ln 8-17].   A method of inhibiting vascular fibrosis (such as medial fibrosis or adventitial fibrosis} in a blood vessel in an individual in need thereof, comprising injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising a macrolide and an albumin [col2, in 19-26]. The artery is selected from the group consisting of renal artery, cerebral artery, and pulmonary artery, (col. 2, In 38-43). The nanoparticle composition is injected at a dose of from.001 mg to about 100 mg, including for example about 0.05 mg to about S mg and including for example, about 0.5 ml about 5 ml, (col. 2, lines 50-60).  
US 10,258,565 does not explicitly teach a method of inhibiting vascular fibrosis and promoting positive remolding in a blood vessel [claims 1 and 18]. A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of inhibiting vascular fibrosis and promoting positive remodeling in a blood vessel comprising administering an effective amount of composition nanoparticles comprising rapamycin and an albumin because US 10,258,565 taught a method of inhibiting negative remolding, inhibiting vascular fibrosis and promoting positive remolding in a blood vessel by injecting an effective amount of composition comprising rapamycin and albumin. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of US 10,258,565 and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
(B)   Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,884,013. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a method of inhibiting vascular fibrosis in a blood vessel in an individual in need thereof, comprising injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising a macrolide and an albumin [claim 1].The method of claim 1, wherein the vascular fibrosis is medial vascular fibrosis or adventitial fibrosis [claim 2]. A method of promoting positive remodeling in a blood vessel in an individual in need thereof, comprising injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising a macrolide and an albumin [claim 3].The method of claim 1, wherein the blood vessel is an artery [claim 4]. The method of claim 4, wherein the artery is a coronary artery or a peripheral artery [claim 5]. The method of claim 4, wherein the artery is selected from the group consisting of renal artery, cerebral artery, pulmonary artery, and artery in the leg [claim 6]. The method of claim 1, wherein the nanoparticle composition is injected into the blood vessel wall [claim 7]. The method of claim 1, wherein the nanoparticle composition is injected into the tissue surrounding the blood vessel wall [claim 8]. The method of claim 8, wherein the nanoparticle composition is injected into the adventitial tissue of the blood vessel [claim 9]. The method of claim 1, wherein the nanoparticle composition is injected at a dose of about 0.001 mg to about 100 mg [claim 10]. The method of claim 10, where the nanoparticle composition is injected at a dose of about 0.05 mg to about 5 mg [claim 11]. The method of claim 1, wherein the injection volume of the nanoparticle composition is about 0.01 ml to about 50 ml [claim 12]. The method of claim 12, wherein the injection volume of the nanoparticle composition is about 0.5 ml to about 5 ml [claim 13]. The method of claim 1, wherein the nanoparticle composition is injected though a catheter with a needle [claim 14]. The method of claim 1, wherein the nanoparticle composition is injected distal or proximal to the disease site [claim 15]. The method of claim 1, wherein the nanoparticle composition is injected at least about 2 cm away from the disease site [claim 16]. The method of claim 1, wherein the nanoparticle composition is injected at or adjacent to the disease site [claim 18].The method of claim 1, wherein the individual has any one of: angina, myocardial infarction, congestive heart failure, cardiac arrhythmia, peripheral artery disease, claudication, or chronic limb ischemia [claim 19]. The specification discloses the macrolide is rapamycin [col. 3, In 11-12].  US 9, 884, 013 does not explicitly teach a nanoparticle composition comprising rapamycin [claims 1 and 18]. A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a method of inhibiting vascular fibrosis or promoting positive remolding in a blood vessel by injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising rapamycin and albumin because US 9,884,013 taught a method of inhibiting vascular fibrosis or promoting positive remolding in a blood vessel by injecting into the blood vessel wall or tissue surrounding the blood vessel wall an effective amount of a composition comprising nanoparticles comprising rapamycin and albumin. It would, therefore, have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of US 9,884,013 and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Accordingly, for the reasons set forth above, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        February 16, 2022